Case 3:14-md-02504-DJH Document 265 Filed 04/30/20 Page 1 of 2 PageID #: 4866

                          UNITED STATES DISTRICT COURT
                          WESTERN DIVISION OF KENTUCKY
                                  AT LOUISVILLE


IN RE: AMAZON.COM, INC., FULFILLMENT                    Master File No. 3:14-md-2504
CENTER FAIR LABOR STANDARDS ACT                         MDL Docket No. 2504
(FLSA) AND WAGE AND HOUR LITIGATION
                                                        JUDGE:      HON. DAVID J. HALE

                                                        [Unopposed]
This Document Relates to:
Saldana v. Amazon.com, LLC,
Case No. 14-CV-00290-DJH                                MOTION FOR ORDER GRANTING
                                                        PRELIMINARY APPROVAL OF CLASS
                                                        ACTION SETTLEMENT

                                                        Date :
                                                        Time:
                                                        Judge:       Hon. David J. Hale
                                                        Crtrm:       106




       Pursuant to Fed. R. Civ. P. 23(e), Plaintiff Khadijah Robertson, on behalf of herself and all

other similarly situated and typical persons (“Plaintiff”) hereby moves for an Order granting

approval of the class action settlement entered into between Plaintiff and Defendants Amazon.com,

LLC, and Amazon.com Services LLC (into which Golden State FC, LLC merged effective January

1, 2019) (“Defendants” or “Amazon.com”). Reasons for this motion are contained in the attached

Memorandum of Points and Authorities; the Joint Stipulation of Class Action Settlement and

Release Agreement (“Settlement Agreement”); Notice of Class Action Settlement (“Class Notice”);

Request for Exclusion (“Opt-Out Form”); Declarations of Mark R. Thierman, Joshua Buck, Isam C.

Khoury, and David R. Markham; and the Proposed Order Granting Preliminary Approval.



Dated: April 30, 2020                 Respectfully submitted,

                                      By: /s/ Mark R. Thierman

                                      Mark R. Thierman (CA State Bar No. 72913)
                                      Joshua D. Buck (CA State Bar No. 258325)
                                      THIERMAN BUCK LLP
                                      7287 Lakeside Drive
                                      Reno, NV 89511
                                      Telephone: (775)284-1500\ Facsimile: (775)703-5027
                                                1
Case 3:14-md-02504-DJH Document 265 Filed 04/30/20 Page 2 of 2 PageID #: 4867


                             Isam C. Khoury (CA State Bar No. 58759)
                             Diana M. Khoury (CA State Bar No. 128643)
                             J. Jason Hill (CA State Bar No. 179630)
                             COHELAN KHOURY & SINGER
                             605 C Street, Suite 200
                             San Diego, CA 92101
                             Telephone: (619) 595-3001\Facsimile: (619) 595-3000

                             David R. Markham (CA State Bar No. 71814)
                             Maggie Realin (CA State Bar No. 263639)
                             THE MARKHAM LAW FIRM
                             750 B Street, Suite 1950
                             San Diego, CA 92101
                             Telephone: (619) 399-3995\Facsimile: (619) 615-2067

                             Christopher J. Hamner (CA State Bar No. 197117)
                             HAMNER LAW OFFICES, APC
                             5023 Parkway Calabasas
                             Calabasas, CA 91302-1421
                             Telephone: (818) 876-9631

                             Walter L. Haines (CA State Bar No. 71075)
                             UNITED EMPLOYEES LAW GROUP, P.C.
                             5500 Bolsa Avenue, Suite 201
                             Huntington Beach, CA 92649
                             Telephone: (310) 234-5678\Facsimile: (310) 652-2242

                             Attorneys for Plaintiff Khadijah Robertson




                                       2
